Citation Nr: 1643093	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  14-27 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability.

2.  Entitlement to a rating in excess of 70 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to September 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied entitlement to TDIU.

This matter was previously before the Board in September 2015, when it was remanded for further development.  At that time, the Board referred the issue of entitlement to an increased rating for PTSD to the Agency of Original Jurisdiction (AOJ) for initial adjudication, noting the Board did not have jurisdiction to review the increased rating claim.  However, the AOJ did not address this issue in a rating decision, but rather included it in a December supplemental statement of the case for the Veteran's TDIU claim.  

In a December 2015 rating decision, the AOJ granted entitlement to TDIU, effective July 27, 2010, the effective date of service connection for the Veteran's only service-connected disability.  After TDIU was granted, the AOJ issued a second SSOC, suggesting entitlement to an increased rating for PTSD was the only remaining issue on appeal, although there was never truly an appeal of this issue.  Nevertheless, the Board will address this issue in this decision for the sake of clarity as the Veteran was withdrawn his claim for an increased rating for PTSD.

The Board notes this appeal was recertified to the Board by the AOJ in February 2016.  Subsequent to the certification to the Board, the Veteran's representative submitted a written statement that she no longer represents the Veteran because he has determined he is satisfied with the benefit granted by the AOJ prior to recertification to the Board; however, following certification of an appeal to the Board, a representative may not withdraw representation without good cause shown on motion.  38 C.F.R. § 20.608 (2015).  A copy of the motion must be filed with the Office of the Senior Deputy Vice Chairman and sent to the Veteran, who must be provided the opportunity to respond within 30 days of receipt.  Id.  As the procedural requirements of a withdrawal of representation have not been met in this case, the Board deems the power of attorney to remain.  Nevertheless, this determination has no effect on the outcome of this matter, as the record establishes dismissal is appropriate for this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A December 2015 rating decision granted entitlement to TDIU to the earliest possible effective date.

2.  The Veteran withdrew his claim for an increased rating for PTSD in a written statement received by VA in February 2016.


CONCLUSION OF LAW

The criteria for dismissal of the appeal due to lack of jurisdiction have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.202 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a).  Withdrawal may be made by the appellant or by his or her authorized representative on the record during a hearing before the Board or in writing.  38 C.F.R. § 20.204(b).  A written withdrawal must include the name of the appellant, the file number, and a statement that the appeal is withdrawn.  Id.

A December 2015 rating decision granted entitlement to TDIU, effective July 27, 2010.  This is the earliest effective date possible for TDIU, as it is the effective date of service connection for the Veteran's only service-connected disability.  As such, the benefit sought on appeal has been granted in full by the AOJ, and there is no remaining allegation of error of fact or law for appellate consideration with respect to TDIU.  Therefore, the Board has no jurisdiction to review the appeal of this issue, and it is dismissed.  See 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.

In February 2016, VA received a written statement from the Veteran indicating he was satisfied with the grant of TDIU and wished to withdraw his claim for an increased rating for PTSD.  The February 2016 written statement meets the requirements for a written withdrawal, as it includes the Veteran's name, file number, and an unambiguous statement expressing a desire to withdraw the claim.  Accordingly, the Board finds that the Veteran has clearly and unambiguously withdrawn the PTSD increased rating claim.  There is no remaining allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review the issue, and it is also dismissed.


ORDER

The appeal of the denial of TDIU and the Veteran's increased rating claim for PTSD are dismissed.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


